Case 1:21-cv-00543-MEH Document 1 Filed 02/23/21 USDC Colorado Page 1 of 18




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No. 21-cv-00543


LOCAL COUNSEL, LLC D/B/A DOCKETLY,

         Plaintiff,

v.

MICHAEL ZOOK, JR., an individual,

      Defendant.
______________________________________________________________________________

                       COMPLAINT AND JURY DEMAND
______________________________________________________________________________

         Plaintiff Local Counsel, LLC d/b/a Docketly (“Docketly”), by and through its undersigned

counsel, and for its Complaint (the “Complaint”) against Defendant Michael Zook, Jr. (“Zook”),

states and alleges as follows:

                                            I.      PARTIES

         1.        Docketly is an Indiana limited liability company with its principal place of business

located in Longmont, Colorado.

         2.        Upon information and belief, Zook is an individual residing in Arvada, Colorado.

                                II.     JURISDICTION AND VENUE

         3.        This action is brought, in part, under the Defend Trade Secrets Act,

18 U.S.C. § 1836 and, in part, under the Computer Fraud and Abuse Act, 18 U.S.C. § 1030. This

Court has subject matter jurisdiction over Docketly’s federal law claims pursuant to




4841-8858-4157.5
Case 1:21-cv-00543-MEH Document 1 Filed 02/23/21 USDC Colorado Page 2 of 18




28 U.S.C. §§ 1331 and supplemental jurisdiction over Docketly’s claims under Colorado state law

pursuant to 28 U.S.C. § 1367.

         4.        This Court has personal jurisdiction over Zook because Zook resides in and does

business in this judicial district; because Zook’s commission of tortious acts reaches this judicial

district; and because many of the activities regarding misappropriation of trade secrets and highly

confidential information occurred or are occurring in this judicial district.

         5.        Venue is proper in the United States District Court for the District of Colorado

pursuant to 28 U.S.C. § 1391(b) because Zook lives in this judicial district and a substantial part

of the events giving rise to Docketly’s claims occurred in this judicial district.

                                 III.   GENERAL ALLEGATIONS

         6.        Docketly is dedicated to providing the most efficient, cost-effective, and friendly

process for attorneys and law firms seeking local counsel for hearing coverage. Docketly offers

its clients a smart, automated system that leverages agile technology to streamline hearing

coverage management and utilizes a vetted network of attorneys to assist its clients to cover

hearings throughout the United States.

         7.        Docketly’s business relies heavily on its relationships with its customers, and

Docketly has contributed significant resources to the development and expansion of such

relationships.

                                  Docketly’s Confidential Information

         8.        Docketly possesses technical and non-technical information and data relating to its

technology, research, products, services, customers, and other business practices (the “Docketly

Confidential Information”).



                                                    2
4841-8858-4157.5
Case 1:21-cv-00543-MEH Document 1 Filed 02/23/21 USDC Colorado Page 3 of 18




         9.        Specifically, the Docketly Confidential Information includes technical information

relating to methods, processes, formulae, compositions, systems, techniques, inventions,

machines, computer programs, research projects, and knowledge pertaining to the niche business

of providing a semi-automated platform to allow law firms and other businesses to retain attorneys

to fill certain appearance needs.

         10.       The Docketly Confidential Information also includes customer information,

financial data pertaining to both Docketly and its clients, contractual or other general business

information, sales, pricing and revenue information, price lists and information, business plans,

databases, and contracts.

         11.       The confidentiality of Docketly Confidential Information is critical for the

maintenance of Docketly’s business practice.

         12.       Docketly contributed significant resources in developing the Docketly Confidential

Information, including thousands of hours in research and development, especially with regard to

developing and maintaining meaningful customer relationships.

         13.       Docketly derives significant competitive advantage from the Docketly Confidential

Information and from maintaining the confidentiality of the Docketly Confidential Information.

         14.       Docketly protects the secrecy of the Docketly Confidential Information by, among

other things, requiring its employees to sign strict confidentiality agreements and requiring its

employees to comply with the Terms of Use associated with Docketly’s software service.

         15.       Docketly also strictly limits its employees’ access to Docketly Confidential

Information only to the portions they need to do their jobs. To accomplish this, Docketly, among

other things, assigns its employees unique log-in credentials that only allow the employees access


                                                   3
4841-8858-4157.5
Case 1:21-cv-00543-MEH Document 1 Filed 02/23/21 USDC Colorado Page 4 of 18




to the portions of Docketly Confidential Information that are needed for them to accomplish their

work tasks.

         16.       Docketly also stores portions of the Docketly Confidential Information in separate

and unique databases that require separate and unique log-in credentials that are assigned to each

employee.

                                   Zook’s Employment with Docketly

         17.       Docketly hired Zook as a Sales Manager on April 13, 2018.

         18.       Zook’s job responsibilities included, amongst other things, developing strategies to

obtain additional business from law firms and various other clients (both existing and prospective),

meeting with clients and prospective clients to discuss Docketly services and internal initiatives,

recruiting additional attorneys to become part of Docketly’s network, and coordinating with

Docketly’s marketing department to determine pricing and variables affecting pricing throughout

the United States.

         19.       As part of his employment with Docketly, Zook agreed to an Employee

Non-Disclosure & Non-Compete Agreement (the “Non-Disclosure Agreement”).

         20.       Pursuant to the Non-Disclosure Agreement, Zook agreed not to “use for others, or

[himself], or disclose or divulge to others including future employees, any trade secrets,

confidential information, or any other proprietary data of [Docketly]…”

         21.       Also as part of his employment with Docketly, Zook agreed to be bound by

Docketly’s Terms of Use, Revision 9, dated December 20, 2019 (the “TOU”).

         22.       Pursuant to the TOU, Zook agreed not to disseminate any Docketly Confidential

Information:


                                                    4
4841-8858-4157.5
Case 1:21-cv-00543-MEH Document 1 Filed 02/23/21 USDC Colorado Page 5 of 18




                   You shall not sell, license, rent, modify, distribute, copy, reproduce,
                   transmit, publicly display, publicly perform, publish, adapt, edit, create
                   derivative works from, or otherwise exploit any Content or third party
                   submissions or other proprietary rights not owned by you, (i) without the
                   consent of the respective owners or other valid right, and (ii) in any way
                   that violates a third party right . . . . You shall not store any significant
                   portion of any Content in any form.

         23.       Docketly created an e-mail account for Zook (the “Docketly E-mail Account”),

issued a Docketly computer to Zook and authorized Zook to access the Docketly Confidential

Information subject to his obligations under the Non-Disclosure Agreement and the TOU.

         24.       As with other employees, Docketly assigned Zook unique log-in credentials that

allowed him to access the Docketly databases and information he needed to perform his work,

including portions of the Docketly Confidential Information.

                                    Discovery of Zook’s Misconduct

         25.       Zook tendered his resignation to Docketly on February 10, 2021 and returned the

computer that he had been issued by Docketly.

         26.       During a routine audit following Zook’s resignation, Docketly discovered that

Zook had deleted extensive amounts of information from the computer that he had been issued by

Docketly.

         27.       Docketly immediately reviewed its log file records and determined that Zook had

used his Docketly access credentials shortly before he tendered his resignation to access various

databases that contain Docketly Confidential Information.

         28.       Docketly determined that Zook copied extensive portions of Docketly Confidential

Information, including customer information and sales data.




                                                    5
4841-8858-4157.5
Case 1:21-cv-00543-MEH Document 1 Filed 02/23/21 USDC Colorado Page 6 of 18




         29.       Upon information and belief, prior to resigning, Zook used the credentials provided

to him by Docketly to systematically copy thousands of files containing Docketly Confidential

Information.

         30.       Upon information and belief, prior to resigning, Zook emailed Docketly

Confidential Information to himself.

         31.       Upon information and belief, Zook deleted information from the computer he had

been issued by Docketly.

         32.       Upon information and belief, Zook deleted information from the computer he had

been issued by Docketly in order to deprive Docketly permanently of the use and benefit of the

information.

         33.       Upon information and belief, Zook deleted information from the computer he had

been issued by Docketly in order to conceal the fact that he had misused his Docketly credentials

to improperly copy files that contained Docketly Confidential Information.

         34.       Upon information and belief, Zook has accessed and continues to access the

Docketly Confidential Information that he took from Docketly without permission using various

computer devices, including personal computer(s), mobile computing device(s), and a cellular

phone(s).

         35.       Upon information and belief, Zook has accessed and continues to access one or

more email accounts to view, transmit, and use the Docketly Confidential Information.

         36.       Upon information and belief, Zook has saved the Docketly Confidential

Information in various locations and using various devices, including computer(s), mobile

device(s), external memory device(s), and cloud storage account(s).


                                                    6
4841-8858-4157.5
Case 1:21-cv-00543-MEH Document 1 Filed 02/23/21 USDC Colorado Page 7 of 18




                                    FIRST CLAIM FOR RELIEF
                   (Violation of Computer Fraud and Abuse Act – 18 U.S.C. § 1030)

         37.       Docketly hereby incorporates the allegations set forth in paragraphs 1 through 36

of the Complaint as if fully set forth herein.

         38.       Docketly does business with customers across the United States.

         39.       Because of Docketly’s nationwide reach, Docketly’s computers, computer

systems, and email servers (collectively, “Docketly’s Systems”) are used in or affect interstate

commerce or communication and are thus “protected computers” under the Federal Computer

Fraud and Abuse Act, 18 U.S.C. § 1030(e)(2) (“CFAA”).

         40.       Zook, knowingly and with intent to defraud, accessed Docketly’s Systems to

further a fraud, obtain something of value, and/or to recklessly cause damage and/or loss,

including, without limitation, damage to Docketly’s Systems, loss of data, and damage to

Docketly’s business reputation and current and prospective customer and partner relationships.

         41.       Zook’s access violated the express terms of the TOU and the Non-Disclosure

Agreement.

         42.       Zook’s access was thus unauthorized and/or in excess of his authorization as an

employee of Docketly.

         43.       By means of his copying the Docketly Confidential Information, Zook furthered

the intended fraud and obtained things of value, including, without limitation, the Docketly

Confidential Information.

         44.       Zook’s intentional and unauthorized access of Docketly’s Systems caused damage

and/or loss to Docketly, including but not limited to the loss of access to, control of, or use of the

Docketly Confidential Information, the costs associated with investigating and assessing the

                                                   7
4841-8858-4157.5
Case 1:21-cv-00543-MEH Document 1 Filed 02/23/21 USDC Colorado Page 8 of 18




damage caused by Zook’s conduct, and the costs associated with restoring the Confidential

Information.

         45.       Zook’s conduct has caused Docketly damage and/or loss in an amount that equals

or exceeds at least $5,000.00, and Docketly is entitled to compensatory damages and injunctive

relief or other equitable relief necessary to prevent ongoing damage and/or loss.

                                  SECOND CLAIM FOR RELIEF
                     (Violation of Defend Trade Secrets Act—18 U.S.C. § 1836)

         46.       Docketly incorporates by reference the allegations contained in paragraphs 1

through 45 as if fully set forth herein.

         47.       Zook wrongfully acquired and/or used and/or disclosed trade secrets within the

meaning of the Defend Trade Secrets Act, 18 U.S.C. § 1836, which belong to and are proprietary

to Docketly and which derive economic value from the fact that they are not known to others and

which are not readily ascertainable by proper means by others.

         48.       The trade secrets improperly acquired, used, and/or disclosed by Zook include the

Docketly Confidential Information, which includes but is not limited to information and data

related to Docketly, its customers, and the services Docketly has provided its customers.

         49.       The Docketly Confidential Information is a valuable and lucrative asset of Docketly

that constitutes a legally protectable trade secret.

         50.       Docketly developed and retains all rights to the Docketly Confidential Information

and all information contained therein.

         51.       To protect its competitive advantage, Docketly has taken steps to protect its highly

confidential, proprietary, and valuable Docketly Confidential Information from improper use or



                                                    8
4841-8858-4157.5
Case 1:21-cv-00543-MEH Document 1 Filed 02/23/21 USDC Colorado Page 9 of 18




disclosure, including by limiting access to the Docketly Confidential Information through

credential limitations and legal agreements.

            52.    Docketly’s Confidential Information is related to a service used in interstate

commerce, namely various specialized services provided by Docketly to customers around the

country.

            53.    The Docketly Confidential Information, which is a proprietary and valuable trade

secret of Docketly, is secret, of value, related to a service used in, or intended for use in, interstate

or foreign commerce, and thus is a trade secret pursuant to 18 U.S.C. § 1836.

            54.    Zook acquired the Docketly Confidential Information without Docketly’s

knowledge or permission. Zook knows, or has reason to know, that Docketly did not consent to

Zook’s use of Docketly’s Confidential Information or to Zook’s retention of the Docketly

Confidential Information and that, given the confidential and proprietary nature of the Docketly

Confidential Information, Zook’s use and/or retention of the Docketly Confidential Information

violated 18 U.S.C. § 1836.

            55.    Zook has wrongfully benefited from his misappropriation of Docketly’s trade

secrets, and Docketly has been damaged by this misappropriation in an amount to be determined

at trial.

            56.    Zook’s misappropriation of Docketly’s trade secrets for his own benefit was

attended by circumstances of fraud, malice, and a willful and wanton disregard of Docketly’s

rights. Thus, Docketly is entitled to exemplary damages pursuant to 18 U.S.C. § 1836(b)(3)(C).

            57.    As a result of Zook’s misappropriation of Docketly’s trade secrets, Docketly has

suffered and will continue to suffer great and irreparable harm for which no adequate remedy at


                                                   9
4841-8858-4157.5
Case 1:21-cv-00543-MEH Document 1 Filed 02/23/21 USDC Colorado Page 10 of 18




law exists. Unless Zook is preliminarily and permanently enjoined from further misappropriation

of Docketly’s trade secrets, Docketly will continue to suffer great and irreparable harm for which

no adequate remedy at law exists.

                                THIRD CLAIM FOR RELIEF
        (Violation of Colorado Uniform Trade Secrets Act—C.R.S. §§ 7-74-101, et seq.)

         58.       Docketly incorporates by reference the allegations contained in paragraphs 1

through 57 as if fully set forth herein.

         59.       Zook wrongfully acquired and/or used and/or disclosed trade secrets within the

meaning of the Colorado Uniform Trade Secrets Act, C.R.S. §§ 7-74-101, et seq. and under the

common law which belong to and are proprietary to Docketly and which derive economic value

from the fact that they are not known to others and which are not readily ascertainable by proper

means by others.

         60.       The trade secrets improperly acquired, used, and/or disclosed by Zook include the

Docketly Confidential Information, which includes but is not limited to information and data

related to Docketly, its customers, and the service Docketly provides to its customers.

         61.       The Docketly Confidential Information is a valuable and lucrative asset of Docketly

that constitutes a legally protectable trade secret.

         62.       Docketly developed and retains all rights to the Docketly Confidential Information

and all information contained therein.

         63.       To protect its competitive advantage, Docketly has taken steps to protect its highly

confidential, proprietary, and valuable Docketly Confidential Information from improper use or

disclosure, including by limiting access to the Docketly Confidential Information through

credential limitations and legal agreements.

                                                    10
4841-8858-4157.5
Case 1:21-cv-00543-MEH Document 1 Filed 02/23/21 USDC Colorado Page 11 of 18




            64.    Docketly’s trade secrets are related to a service used in interstate commerce, namely

specialized consulting services provided by Docketly to customers around the country.

            65.    Docketly’s Confidential Information, which is a proprietary and valuable trade

secret of Docketly, is secret, of value and thus is a trade secret pursuant to C.R.S. §§ 7-74-101, et

seq.

            66.    Zook acquired Docketly’s Confidential Information without Docketly’s knowledge

or permission. Zook knows, or has reason to know, that Docketly did not consent to Zook’s use

or retention of Docketly’s Confidential Information, and that, given the confidential and

proprietary nature of Docketly’s Confidential Information, Zook’s use or acquisition of the

Docketly Confidential Information violated C.R.S. §§ 7-74-101, et seq.

            67.    Zook has wrongfully benefited from his misappropriation of Docketly’s trade

secrets, and Docketly has been damaged by this misappropriation in an amount to be determined

at trial.

            68.    Zook’s misappropriation of Docketly’s trade secrets for his own benefit was

attended by circumstances of fraud, malice, and a willful and wanton disregard of Docketly’s

rights. Thus, Docketly is entitled to exemplary damages pursuant to C.R.S. § 7-74-104(2).

            69.    As a result of Zook’s misappropriation of Docketly’s trade secrets, Docketly has

suffered and will continue to suffer great and irreparable harm for which no adequate remedy at

law exists. Unless Zook is preliminarily and permanently enjoined from further misappropriation

of Docketly’s trade secrets, Docketly will continue to suffer great and irreparable harm for which

no adequate remedy at law exists.




                                                    11
4841-8858-4157.5
Case 1:21-cv-00543-MEH Document 1 Filed 02/23/21 USDC Colorado Page 12 of 18




                                 FOURTH CLAIM FOR RELIEF
                        (Breach of Fiduciary Duty – Colorado Common Law)

         70.       Docketly hereby incorporates the allegations set forth in paragraphs 1 through 69

of the Complaint as if fully set forth herein.

         71.       Zook owed fiduciary duties of care and loyalty to Docketly.

         72.       Zook owed Docketly the duty, among other things, to hold confidential Docketly’s

trade secrets and other proprietary and confidential information, and not to take Docketly’s

confidential information for his personal use and/or to use or disclose such information in excess

of the scope of his employment at Docketly.

         73.       Zook breached his fiduciary duties to Docketly by, among other things, improperly

copying the Docketly Confidential Information without authorization and in excess of the scope

of his employment.

         74.       Upon information or belief, Zook further breached his fiduciary duties to Docketly

by copying the Docketly Confidential Information and other confidential information of Docketly

with the intent of using such information for his personal use and/or to use or disclose such

information to compete with Docketly.

         75.       As a direct result of Zook’s breach of his fiduciary duties to Docketly, Docketly

has suffered damages in an amount to be determined at trial.

                                   FIFTH CLAIM FOR RELIEF
                           (Unjust Enrichment – Colorado Common Law)

         76.       Docketly hereby incorporates the allegations set forth in paragraphs 1 through 75

of the Complaint as if fully set forth herein.




                                                   12
4841-8858-4157.5
Case 1:21-cv-00543-MEH Document 1 Filed 02/23/21 USDC Colorado Page 13 of 18




         77.       Zook has benefitted from obtaining the confidential and proprietary information of

Docketly, including through his unauthorized procurement of Docketly’s Confidential

Information. The Docketly Confidential Information is beneficial as it would allow Zook to

compete directly with Docketly, either alone or on behalf of one of Docketly’s competitors.

         78.       Zook’s enjoyment of Docketly’s Confidential Information has been at Docketly’s

expense because, among other ways, Docketly has developed its Confidential Information over

time and at great expense.

         79.       Zook has accepted the benefits of Docketly’s confidential and proprietary

information without compensating Docketly.

         80.       It would be unjust to allow Zook to benefit from Docketly’s confidential and

proprietary information without compensating Docketly.

         81.       As a direct and proximate cause of Zook’s unjust enrichment, Docketly has been

damaged in an amount to be proven at trial.

                                   SIXTH CLAIM FOR RELIEF
                               (Civil Theft – Colorado Common Law)

         82.       Docketly incorporates by reference paragraphs 1 through 81 of the Complaint as if

set forth herein.

         83.       As further alleged herein, Zook has taken possession of, and exercises dominion

and control over, reports, information, data, and documents of value belonging to Docketly.

         84.       Upon information and belief, Zook intends to permanently deprive Docketly of the

use and benefit of its property.

         85.       Despite demand, Zook has refused and continues to refuse to return Docketly’s

property.

                                                   13
4841-8858-4157.5
Case 1:21-cv-00543-MEH Document 1 Filed 02/23/21 USDC Colorado Page 14 of 18




         86.       Docketly has been damaged and continues to incur damages from Zook’s acts in an

amount to be proven at trial. As a result of Zook’s actions, Docketly is entitled to an award of

treble damages, costs, and attorney fees from Zook.

                                 SEVENTH CLAIM FOR RELIEF
                           (Unfair Competition – Colorado Common Law)

         87.       Docketly incorporates by reference paragraphs 1 through 86 of the Complaint as if

set forth herein.

         88.       Zook has misappropriated the products of Docketly’s labor, which Docketly

created through extensive time, labor, skill and money, and in which Docketly has a unique

pecuniary interest, including confidential and proprietary trade secrets of Docketly.

         89.       Zook has unfairly used these products of labor and trade secrets in competition with

Docketly, and has thereby gained a special advantage in that competition. In short, Zook has had

a “free ride” because he was burdened with little or none of the expenses incurred by Docketly to

create and maintain these products.

         90.       Zook’s unlawful competitive activity includes, but is not limited to,

misappropriation of trade secrets, conversion, civil theft, and breach of contract.

         91.       Docketly has been injured in an amount to be determined at trial.

         92.       Zook’s conduct was intentional, malicious and/or reckless, which entitles Docketly

to seek punitive damages.




                                                    14
4841-8858-4157.5
Case 1:21-cv-00543-MEH Document 1 Filed 02/23/21 USDC Colorado Page 15 of 18




                                 EIGHTH CLAIM FOR RELIEF
                       (Breach of Duty of Loyalty – Colorado Common Law)

         93.       Docketly incorporates by reference paragraphs 1 through 92 of the Complaint as if

set forth herein.

         94.       By virtue of his position as a Sales Manager at Docketly, Zook owed Docketly

duties of loyalty.

         95.        Pursuant to these duties, Zook was obligated to act in the best interest of Docketly

at all times and to protect the economic and other business interests of Docketly during the time

of his employment and/or agency.

         96.       As further set forth above, Zook breached his duty of loyalty to Docketly, causing

and continuing to cause damages to Docketly in an amount to be determined at trial.

         97.       Further, Zook should be required to disgorge any payments received from Docketly

during the time of his disloyalty, including any salary, bonuses, or other payments or

compensation.

                                  NINTH CLAIM FOR RELIEF
                      (Application for Preliminary and Permanent Injunction)

         98.       Docketly incorporates by reference paragraphs 1 through 97 of the Complaint as if

set forth herein.

         99.       Unless enjoined, Zook will continue to use and disclose Docketly’s trade secrets

and proprietary and confidential information, giving him an unfair advantage in the marketplace.

         100.      Docketly will be irreparably harmed by Zook’s use of Docketly’s proprietary and

confidential information to solicit Docketly customers for the benefit of himself, through




                                                    15
4841-8858-4157.5
Case 1:21-cv-00543-MEH Document 1 Filed 02/23/21 USDC Colorado Page 16 of 18




permanent and irreparable damage to its goodwill and business reputation with its current and

prospective customers, employees, vendors, and contractors.

         101.      For these immediate and irreparable harms, Docketly has no adequate remedy at

law. Docketly’s continuing damages, if Zook is not enjoined, are likely to far exceed Zook’s

ability to pay such damages.

         102.      Docketly also faces irreparable harm with no adequate remedy at law because

Docketly will lose customers and the value of its confidential and proprietary information, and

such damages are of an uncertain nature, making proof difficult in some circumstances.

         103.      Docketly has a substantial likelihood of success on the merits of its case.

         104.      In order to preserve the status quo and prevent further immediate and irreparable

injury, loss, and damage from occurring to Docketly, Docketly is entitled to injunctive relief in the

form set forth herein, including but not limited to reviewing all electronic devices and accounts

owned or controlled by Zook to confirm that they do not contain Docketly Confidential

Information.

         105.      Docketly further requests that the Court set its request for permanent injunctive

relief for a full trial, and after trial, issue a permanent injunction against Zook.

         106.      For the reasons set forth above, Docketly requests that the Court issue a temporary

injunction and permanent injunction restraining and enjoining Zook, for a period of three years to:

         a.        Refrain from using, communicating, disclosing, divulging or making available to

                   any person or entity any confidential information that he may know or possess as a

                   result of his employment with Docketly;




                                                    16
4841-8858-4157.5
Case 1:21-cv-00543-MEH Document 1 Filed 02/23/21 USDC Colorado Page 17 of 18




         b.        Return to Docketly within 72 hours any and all of Docketly’s Confidential

                   Information, proprietary information, and/or trade secrets he might have acquired

                   or which are in his possession, or any documents derived from such information,

                   without retention of any copies or versions thereof; and

         c.        Submit his electronic data systems, devices, and accounts (including any

                   computers, servers, mobile devices, file sharing services, removable storage media,

                   social media accounts, and email accounts) to forensic analysis to confirm that he

                   has returned all of Docketly’s Confidential Information, proprietary information,

                   and/or trade secrets.

         107.      The injunctive relief prayed for herein will do no more than restore the parties to

the status that existed prior to Zook’s actual and threatened unlawful conduct.

                                           PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Local Counsel, LLC d/b/a Docketly prays that the Court enters

judgment in its favor and against Defendant Michael Zook, Jr. on each and every claim asserted

herein, and that it be awarded the following relief:

         a.        That Zook be preliminarily and permanently enjoined from retaining, using or

disclosing any Docketly Confidential Information or other confidential, proprietary or trade secret

information of Docketly or any of its customers in his possession or control;

         b.        That Docketly be awarded statutory damages, actual damages, liquidated damages

and punitive damages as allowed by law, including pre- and post-judgment interest, in an amount to

be determined at trial;

         c.        That Docketly be awarded reasonable attorneys’ fees;


                                                   17
4841-8858-4157.5
Case 1:21-cv-00543-MEH Document 1 Filed 02/23/21 USDC Colorado Page 18 of 18




         d.        That Docketly be awarded litigation costs and expenses; and

         e.        That Docketly be awarded any such further preliminary or permanent relief, including

equitable relief, as this Court deems just and proper under the circumstances.


                                           JURY DEMAND

         Plaintiff requests a jury on all issues and claims that are triable to a jury.



         Respectfully submitted this 23rd day of February, 2021.

                                                         KUTAK ROCK LLP

                                                         s/ Chad T. Nitta
                                                         Chad T. Nitta
                                                         Jill E. Beathard
                                                         1801 California St., Suite 3000
                                                         Denver, CO 80202
                                                         Tel: 303-297-2400
                                                         Fax: 303-292-7799
                                                         chad.nitta@kutakrock.com
                                                         jill.beathard@kutakrock.com

                                                         ATTORNEYS FOR PLAINTIFF




                                                    18
4841-8858-4157.5
